DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/03/21 in which claims 1-18 are pending.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/102177, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The information contained in the disclosure of an application is not sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. The claimed invention recites “first shortened Uniform Resource Locator (URL)” and a “second shortened URL”.  However, the specification fails to provide sufficient information regarding the “shortened URL” as to enable one skilled in the pertinent art to make and use the claimed invention.
This application repeats a substantial portion of prior Application No. 15/102177, filed 6/06/16 and is a 371 of PCT/EP2013/077391 filed 12/19/13 and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The information contained in the disclosure of an application is not sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. The claimed invention recites “first shortened Uniform Resource Locator (URL)” and a “second shortened URL”.  However, the specification fails to provide sufficient information regarding the “shortened URL” as to enable one skilled in the pertinent art to make and use the claimed invention.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The information contained in the disclosure of an application is not sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. The claimed invention recites “first shortened Uniform Resource Locator (URL)” and a “second shortened URL”.  However, the specification fails to provide sufficient information regarding the “shortened URL” as to enable one skilled in the pertinent art to make and use the claimed invention.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2015/0161282 to Low et al.

a. 	As per claim 1, Low et al teaches a method, implemented by an Internet Protocol access point, the method comprising: sending, to a device requesting a published version of a first web page, a modified version of the first web page, the modified version of the first web page comprising a first shortened Uniform Resource Locator (URL) (See paragraph [0022], A call for the first URL is made to a URL Mapping Server. Several URLs registered against the first URL are retrieved); and responsive to receiving, from the device, a request that comprises the first shortened URL and requests a published version of a second webpage, sending a modified version of the second web page, the modified version of the second web page comprising a second shortened URL (See paragraph [0022]); wherein each of the first and second shortened URLs have been shortened, in accordance with a handling policy, relative to corresponding first and second URLs comprised in the published versions of the first and second web pages, respectively (See paragraph [0022], The URL Mapping Server according to this embodiment may also retrieve information, including user-specific information, preferences, and logic functions, from an Intelligence Server) 

b. 	As per claim 7, Low et al teaches an Internet Protocol (IP) access point comprising: communication circuitry and processing circuitry communicatively coupled to the communication circuitry, wherein the processing circuitry is configured to: send, via the communication circuitry and to a device requesting a published version of a first web page, a modified version of the first web page, the modified version of the first web page comprising a first shortened Uniform Resource Locator (URL) (See paragraph [0022], A call for the first URL is made to a URL Mapping Server. Several URLs registered against the first URL are retrieved); and responsive to receiving, from the device via the communication circuitry, a request that comprises the first shortened URL and requests a published version of a second webpage, send a modified version of the second web page via the communication circuitry, the modified version of the second web page comprising a second shortened URL (See paragraph [0022]); wherein each of the first and second shortened URLs have been shortened, in accordance with a handling policy, relative to corresponding first and second URLs comprised in the published versions of the first and second web pages, respectively (See paragraph [0022], The URL Mapping Server according to this embodiment may also retrieve information, including user-specific information, preferences, and logic functions, from an Intelligence Server).  

c. 	As per claim 13, Low et al teaches a non-transitory computer readable medium storing instructions for controlling a programmable Internet Protocol (IP) access point, wherein the instructions, when run on processing circuitry of the programmable IP access point, cause the programmable IP access point to: send, to a device requesting a published version of a first web page, a modified version of the first web page, the modified version of the first web page comprising a first shortened Uniform Resource Locator (URL) (See paragraph [0022], A call for the first URL is made to a URL Mapping Server. Several URLs registered against the first URL are retrieved); and responsive to receiving, from the device, a request that comprises the first shortened URL and requests a published version of a second webpage, send a modified version of the second web page, the modified version of the second web page comprising a second shortened URL (See paragraph [0022]); wherein each of the first and second shortened URLs have been shortened, in accordance with a handling policy, relative to corresponding first and second URLs comprised in the published versions of the first and second web pages, respectively (See paragraph [0022], The URL Mapping Server according to this embodiment may also retrieve information, including user-specific information, preferences, and logic functions, from an Intelligence Server) (See paragraph [0022]).  

d. 	As per claims 2, 8 and 14, Low et al teaches the claimed invention as described above.  Furthermore, Low et al teaches retrieving the published versions of the first and second web pages from one or more web servers (See paragraph [0022 and 0028]); amending the corresponding first and second URLs comprised in the published versions of the first and second web pages to generate the modified versions of the first and second web pages comprising the first and second shortened URLs, respectively (See paragraph [0022, 0026-0027]).

e. 	As per claims 3, 10 and 15, Low et al teaches the claimed invention as described above. Furthermore, Low et al teaches further comprising retrieving the modified versions of the first and second web pages from one or more remote web servers (See paragraph [0022 and 0025]).  

f. 	As per claim 4, 11 and 16, Low et al teaches the claimed invention as descried above.  Furthermore, Low et al The method of claim 1, further comprising: responsive to detecting that the request for the published version of the second web page comprises the first shortened URL, amending the first shortened URL such that the request includes the corresponding first URL (See paragraph [0022 and 0025]); and forwarding the request comprising the corresponding first URL towards a web server hosting the published version of the second web page (See paragraph [0022]).  

g. 	As per claims 5, 11 and 17, Low et al teaches the claimed invention as described above.  Furthermore, Low et al teaches further comprising: modifying a request for the published version of the first web page in accordance with the handling policy (See paragraph [0022]); forwarding the modified request to a web server and receiving the modified version of the first web page in response (See paragraph [0022]).  

h. 	As per claims 6, 12 and 18, Low et al teaches the claimed invention as described above.  Furthermore, Low et al teaches wherein modifying the request for the published version of the first web page comprises amending a third URL comprised in the request to form a third shortened URL that is shorter than the third URL (See paragraph [0026-0027]).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2020/0027128 to Strutton et al teaches generating tracking URLS and redirecting from tracking URLS.
U.S. Publication No. 2018/0225267 to Warner, JR teaches generating rich digital documents from limited instructional data.
U.S. Publication No. 2012/0047577 to Costinsky teaches safe URL shortening.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444